Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
2.	Acknowledgment is made of the amendment filed on 12/17/2021. Claim 1 has been amended.
Claims 1-6 are pending.

Allowable Subject Matter
3.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a polarizer adhered to the first substrate; and an illumination device which illuminates the display panel, wherein the illumination device comprises: light sources; a light guide plate including an end; a sheet member disposed between the light guide plate and the polarizer; a frame disposed along the end and including an inner surface which is opposed to the light guide plate and the sheet member, and a first upper surface which is opposed to the display panel; an adhesion member disposed on the first upper surface; and a bezel which accommodates the light guide plate, the sheet member, and the frame, the bezel is in contact with an outer surface of the frame which is opposite to the inner surface and includes a second upper surface which is opposed to the display panel, the first upper surface and the second upper surface form a same flat surface, and 2Attorney Docket No.: 880210-9023-USO4the adhesion member is disposed between the polarizer and the first upper surface, also between the polarizer and the second upper surface.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-6 are also allowed due to their virtue of dependency.
Wantanabe et al. PCT/JP2015/078569 (US 2017/0293067), Jeong et al. US 2015/0241731 and Lo et al. US 2011/0235364 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871